Exhibit     10.1

 

[logo.jpg]



Crompton Corporation
199 Benson Road
Middlebury, CT 06749
(203) 573-2000



Stock Option Agreement

[Name of Optionee]

Pursuant to the terms and conditions of the Crompton Corporation 1998 Long Term
Incentive Plan ("the Plan"), you have been granted a Non-Qualified Stock Option
to purchase [       ] shares (the "Option") of stock as outlined below.

 

Granted To:

[Name of Optionee]

 

Grant Date:

November 23, 2004

 

Options Granted:

[Number of Options]

 

Option Price per Share: $

 

Total Cost to Exercise:

Expiration Date:

December 22, 2014

 

Vesting Schedule:

33% on First Anniversary;
33% on Second Anniversary; and
34% on Third Anniversary.

 

 

By your signature and the Company's signature below, you and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Plan. A copy of the Plan is attached and made a part of this document.

Signature:                                            
                    Crompton Corporation

Date:                            

Signature:                                            
                    [Name of Optionee]

Date:                            